Citation Nr: 1046133	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  02-17 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, including as 
secondary to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel





INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from 
April 1967 to April 1971.  His primary military occupational 
specialty (MOS) was as a bandsman and musical entertainer; his 
partial 201 personnel file reflects that he was in Vietnam during 
Counter-Insurgency Operations.  In clinical evaluations, he has 
reported that once in-country, after the Tet Offensive began in 
1968, he spent the rest of his tour as a "grunt", doing 
perimeter security at night and some guarding of a road during 
the daytime.  He was born in 1948.

This appeal was brought to the Board of Veterans' Appeals (Board) 
from action taken in March 2002 by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board remanded the case in September 2005 on the issues of 
entitlement to service connection for hypertension and renal 
insufficiency, each claimed as due to service-connected 
disabilities.  In a subsequent rating action, the RO granted 
service connection for the latter; that issue is accordingly no 
longer on appeal.

Service connection is now in effect for post-traumatic stress 
disorder (PTSD), rated as 100 percent disabling since 1990; 
diabetes mellitus, rated as 20 percent disabling; and chronic 
renal insufficiency, rated as noncompensably (0 percent) 
disabling.

Upon return of the case to the Board, the case was sent out for 
an expert opinion from the Veterans Medical Administration (VHA), 
which is now of record.

In July 2009, the Board denied the claim herein concerned.

The Veteran took the case on appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In accordance with a Joint 
Motion, the Court returned the case to the Board.

The Board then requested an independent medical expert opinion 
outside VA, which is now of record. 


FINDING OF FACT

The competent and probative evidence of record raises a 
reasonable doubt as to whether the Veteran's hypertension has 
been aggravated by one or more of his service-connected 
disabilities. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, his hypertension 
has been aggravated by his service-connected disabilities.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.326(a) (2010).  In view of the disposition herein, there 
is no need for further discussion of notice or development.

II.  Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must (1) be 
medical evidence of a current disability; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Secondary service connection may also be established, under 38 
C.F.R. § 3.310(a), for non-service-connected disability which is 
due to, the result of, or aggravated by service-connected 
disability.  "Aggravation" is defined for this purpose as a 
chronic, permanent worsening of the underlying condition, beyond 
its natural progression, versus a temporary flare-up of symptoms.  
In such instance, a veteran may be compensated for the degree of 
disability over and above the degree of disability which existed 
prior to the aggravation of the non-service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  
See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to 
place additional evidentiary burdens on claimants seeking service 
connection based on aggravation, specifically in terms of 
requiring the establishment of a baseline level of disability for 
the non-service-connected condition prior to the claimed 
aggravation.  Because the new law appears more restrictive than 
the old, and because the Veteran's current claim was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to the 
amendment.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) (new regulations cannot be applied to pending claims 
if they may have impermissibly retroactive effects).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  A diagnosis or medical 
finding of the presence of hypertension or a nexus opinion 
associating it with other disabilities including PTSD, renal 
insufficiency, and/or diabetes is not a lay-observable event.  

The Board is not competent to supplement the record with its own 
unsubstantiated medical conclusions, but must, where necessary, 
refer to competent medical authority.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

Following the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 229 
F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) (and cases cited therein).

The Court has held on numerous occasions that speculation is not 
legally sufficient to establish service connection.  See Stegmen 
v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  An award of service connection must 
be based on reliable competent medical evidence and conjectural 
or speculative opinions, as to some remote possibility of such 
relationship are insufficient.  See 38 C.F.R. § 3.102.  In this 
case, the Board finds the VA examiners' and outside medical 
experts' opinions to be of high probative value, in light of the 
complete background on which the opinions were based, as well as 
a full, detailed discussion of the pertinent facts.   

38 U.S.C.A. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the U.S. Court of 
Appeals for Veterans Claims held, in pertinent part, that the law 
requires only that the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit Court 
has also held that the Board must review the entire record, but 
does not have to discuss each item of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records show that, on his 
entrance examination in January 1967, his blood pressure was 
130/78.  In May 1967, when seen for complaints of headaches and 
dizziness which he said he had experienced since he was a child, 
his blood pressure was 120/90.  Upon his separation examination 
in April 1971, blood pressure was 132/80.

VA clinical records from August 1978, when he was seen for 
anxiety and depression, noted blood pressure of 120/78; and in 
December 1978, 122/72.

On a VA examination in April 1984, his blood pressure was 133/90.  
His non-fasting blood sugar/glucose level at that time was 
recorded as 116 (normal was shown as 70-105 mg/dL) which was 
assessed to be "slightly elevated".  Follow-up fasting figures 
were not solicited or obtained.

On VA clinic visits in November 1990, his blood pressure readings 
were 124/89 and 148/96; in February 1991, 134/97; and in March 
1991, 133/96; in August 1991, 140/86 and 145/101; in January 
1992, 133/101; in March 1991, a carotid scan was within normal 
limits; in March 1991, an echocardiogram was essentially normal, 
although he was noted to have a history of borderline 
hypertension.  In May 1992, it was again noted that he had a 
history of hypertension.  In February 1993, his blood pressure 
was 123/76.  

In March 1992, he was admitted to a VA hospital with a history of 
hypertension and blood pressure of 180/120.  The diagnosis was 
hypertension.  At the time, he said he had been placed on 
hypertensive medications in 1988 which had been discontinued in 
1992 because he had become hypotensve.  He said he had been found 
to have diabetes in 1990 and was treated with hypoglycemics for 
about 6 months.

On a private examination conducted after an automobile accident, 
and submitted with regard to a Social Security Administration 
(SSA) claim, dated in March 1993, his blood pressure was 120/52.  
He was described as being a "borderline diabetic".

Numerous VA blood pressure and glucose readings are of record 
since 1994.  As noted in a rating action in July 2004 which 
corrected an earlier error in the effective date assigned for an 
increased rating, clinical reports showed that the Veteran's 
diabetes had been under control with diet until November 9, 1993, 
after which medications were required.

On VA examination in June 2001, he was noted to be taking anti-
hypertensive medications.  Blood pressure was 128/88.  The 
pertinent diagnosis was essential hypertension, well controlled 
by medication.

VA clinical reports are in the file showing normotensive 
readings, e.g., 122/72 and 139/87 in July 2003; 128/62 in 
February 2004; and 127/55 in May 2005.  Much of the outpatient 
evaluation was done for his mental health concerns, including 
recurring hallucinations, primarily auditory in nature, telling 
him to do various things including on a single occasion, to 
"mess with his insulin", none of which he acted upon.

A rating action in 2001 denied service connection for 
hypertension.  The Veteran's Notice of Disagreement in October 
2001 argued that laboratory findings in 1984 showed elevated 
glucose levels which were signs of early diabetes.  He asserted 
that those findings clearly predated the diagnosis of 
hypertension, and thus supported his claim that the diabetes had 
caused the hypertension 

An addendum report to the earlier (June 2001) VA examination 
report was issued in December 2001, specifically to respond to 
the question as to any potential causal relationship between his 
diabetes and hypertension.  The examining physician noted that 
the Veteran's hypertension was essential in nature and thus by 
definition of unknown etiology, and specifically opined: 

The Veteran's essential hypertension is not 
secondary to the diagnosed diabetes 
mellitus.  The [VA] clinical examination 
June 7 [2001] failed to demonstrate any 
significant complications to date of [the] 
Veteran's diabetes mellitus.

At the same time, an opinion was also 
rendered that the Veteran's renal 
insufficiency and diabetes, both mild, had 
been diagnosed at about the same time in 
the late 1980's or early 1990's, and that 
it was more likely than not that the renal 
insufficiency, which was not significantly 
disabling, was the result of the diabetes; 
service connection was granted on that 
basis.

A medical evaluation and discussion is also of record, dated in 
December 2005, to assess the Veteran's hypertension and any heart 
problems.  He said he had no heart problems including angina or 
other findings, and it was noted that multiple entries in his 
records showed none.  He was taking antihypertensive medications.  
In the past year, his weight had gone from 250 to 313 pounds.  
Blood pressure readings had been up to 160/98, but three times on 
that examination were 125/78.  The examiner noted that his 
laboratory values starting in 1989 showed blood glucose levels 
(non-fasting) of 117 mg/dL (mildly elevated, e.g., over 109) and 
slight elevated creatinine of 1.5 mg/dL, e.g., over 1.2).  The 
examiner noted that in 1991, a non-fasting blood glucose level 
was 131; creatinine was 2.0 and triglycerides were 347 mg/dL 
(normal being 149).  Beginning in August 2000, he had been placed 
on Insulin and Rosiglitazone.  The Veteran had smoked for 18 
years until 1992, when the diabetes and hypertension were 
diagnosed, and had then quit, at which time he promptly gained 
weight.

The examiner further opined that - 

the hypertension and diabetes both were 
undiagnosed and untreated until the Veteran 
was age 44 in 1992, when both were 
discovered, reported and placed under 
treatment.  Therefore, chronology alone 
will not provide adequate evidence to 
speculate that the diabetes caused his 
hypertension.

Computer bank laboratory reports document 
elevated creatinine consistently from 1989 
to present, although the ranges have been 
modest.  Even so, this suggests that 
hypertension likely preceded the diabetes 
by three years.

Non-fasting blood glucose results including 
117 mg/dL over a normal of 109 in 1989 and 
a non-fasting level of 131 mg/dL in 1991 
suggest that diabetes was not diagnosable 
at that time, as late as 1991.

It was noted that the Veteran had stopped smoking, after which he 
had gained weight to an obese standard, and that he had a family 
history of diabetes.  The examiner concluded that, although the 
Veteran had PTSD, now rated as 100 percent disabling, and that 
although it is true that emotional stress can elevate a blood 
pressure reading, nonetheless, he was unaware that anyone had 
agreed that hypertension or hypertensive vascular disease was 
caused by stress.  He concluded:

It is my opinion that the Veteran's PTSD 
can elevate blood pressure levels 
temporarily, but I feel it is not likely 
that PTSD has caused hypertensive vascular 
disease.

Lastly, the fact that his triglycerides and 
creatinine were both abnormal and so 
documented, in 1991, suggests that the 
basic elements of hypertensive vascular 
disease were present at that time, a year 
prior to the diagnosis of diabetes.

This case, including the entire file, was again reviewed by two 
of the participating, opining physicians in November 2006 as to 
their aggregate opinion, which was confirmed to be that the 
Veteran's hypertension was essential in nature, and that his 
diabetes did not cause his hypertension.

As noted in the Introduction, above, after the case had been 
returned to the Board, the file was forwarded to a VHA medical 
expert for a further opinion.  The nephrology expert, in an 
opinion dated in May 2008, the entire report of which is of 
record, concluded that:

Based on my review of the assembled factual 
evidence of record, I am able to determine 
with reasonable medical certainty that the 
Veteran's currently diagnosed hypertensive 
vascular disease is most accurately 
categorized as essential hypertension as 
opposed to renal hypertension.

The evidence against it being renal 
hypertension is that per [Dr. D's] note, 
the Veteran had a Cr [creatinine] of 1/6 
mg/dl on 4/25/89, which is virtually 
unchanged (i.e., within the coefficient of 
variation of the test) from the Cr of 1.7 
mg/dl on 11/1/05 (the Cr on 7/25/05 was 
even lower at 1.4 mg/dl).  Urinalysis on 
11/01/05 showed no protein or blood.  Using 
the Cockcroft-Gault formula, the estimated 
GFR (eGFR) was 71.8 ml/min (wt in chart was 
225 lbs, age was 54 in 2005, and Cr 1.7).  
Per the latest Kidney Disease Outcomes 
Quality Initiative (K/DOQI) guidelines, 
this patient does NOT have chronic kidney 
disease (defined as an eGFR<60 ml/min, 
proteinuria, or structural kidney damage).  
Essential hypertension generally presents 
between ages 30-50, which is when this 
Veteran's hypertension was discovered.

Given the fact that the Veteran does not 
have chronic kidney disease, it is highly 
unlikely that the service connected 
disorders (chiefly diabetes) exacerbated 
the hypertension.  Diabetes worsens 
hypertension by causing renal disease, 
manifested by proteinuria and a relentless 
progression of kidney disease, neither of 
which were seen in this Veteran. 

For clarification purposes, the Board would recognize that 
pertinent regulations, including Diagnostic Code 7101, set forth 
the criteria for the evaluation of service-connected hypertensive 
cardiovascular disease.  Associated therewith is a note which 
states that "the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm."  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  Id.  "Borderline" 
means just that, not yet diagnostic of.  And "borderline" or 
singular elevations in blood pressure readings or for that 
matter, blood sugar readings which are not fasting, are not 
diagnostic of underlying disease absent confirmation by sustained 
and/or serial readings under controlled circumstances and using 
approved procedures.

In this case, it is neither contended nor shown that a sustained 
finding of elevated blood pressure readings or diagnosis of 
hypertension (or more correctly, hypertensive heart disease) was 
present in service or for some years thereafter.  The Federal 
Circuit Court has determined that a significant lapse in time 
between in-service and post-service medical treatment may be 
considered as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, 
it is asserted that the Veteran's service-connected disabilities, 
namely his PTSD, his diabetes, or his renal insufficiency, caused 
or aggravated his hypertension which appeared years after 
service.  

With regard to his PTSD, a medical opinion of record in this case 
is quite unequivocal that, while stress may, in some cases, 
temporarily cause elevations in blood pressure readings, it does 
not cause the underlying hypertension.  And specifically, in this 
case, there is no sound medical basis for concluding that the 
PTSD caused his hypertension.  The only thing remotely suggesting 
such a thing was that on one occasion, the Veteran said that the 
voices he heard (auditory hallucinations he was having due 
apparently to his non-service-connected schizophrenia rather than 
the service-connected PTSD) had told him to "mess with his 
insulin", directions which he admirably declined to follow.

With regard to kidney problems, it is recognized that the Veteran 
has renal insufficiency, for which service connection is now in 
effect.  Nonetheless, it is negligible, with mild symptoms at 
most, and does not equate to chronic renal disease or kidney 
failure. 

The most recent independent medical expert opinion of record is 
dated in September 2010.  In essence, and in pertinent part, 
although the expert found that hypertension had not been present 
in service or within a year thereafter, it was concluded that (1) 
it is at least as likely as not that the Veteran's hypertension 
is aggravated by the presence of his service-connected diabetes 
mellitus, and, in addition, (2) it is at least as likely as not 
that the Veteran's hypertension is aggravated by the presence of 
his service-connected chronic renal insufficiency.

In sum, and while the evidence is certainly not unequivocal, the 
Board believes that a reasonable doubt is raised as to the 
association, on the basis of aggravation, between one or more of 
the Veteran's service connected disabilities and his 
hypertension.  Resolving that in the Veteran's favor, service 
connection for hypertension may be granted.




ORDER

Service connection for hypertension, including as secondary to 
service-connected disabilities, is granted.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


